Citation Nr: 0825895	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  98-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been 
submitted to reopen a claim for service connection for 
a low back disorder, claimed as a residual of a combat 
related injury.  

2.  Entitlement to service connection for residuals of 
shell fragment wounds of the right foot.  

3.  Entitlement to service connection for residuals of 
shell fragment wounds of the face and buttocks.  

4.  Entitlement to service connection for peripheral 
neuropathy, including claimed as secondary to herbicide 
exposure.  

5.  Entitlement to service connection for other 
psychiatric disability, including chronic mental 
dysfunction impairment.  

6.  Entitlement to service connection for post-
traumatic stress disorder.

7.  Entitlement to service connection for a heart 
disorder.  

8.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:  Kenneth M. Carpenter, 
attorney



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1967 to 
October 1969, including service in the Republic of 
Vietnam in 1968 and 1969.

This appeal arises from October 1997 and December 1998 
rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits sought on appeal.  In April 2001, 
the Board remanded the claims for additional 
development.  In October 2004, the RO denied claims for 
a heart condition, and erectile dysfunction.  

Jurisdiction over the veteran's claims files has been 
transferred to the RO in Jackson, Mississippi.  

In December 1999, the veteran was afforded a hearing at 
the Board of Veterans' Appeals (BVA or Board) before 
the undersigned, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In February 2008, the Board sent the veteran notice 
that an additional BVA hearing was scheduled at his 
request on April 15, 2008.  The veteran failed to 
appear for his scheduled hearing, and there is no 
record that a request for another hearing was ever 
made.  Without good cause being shown for the failure 
to appear, no further hearing can be scheduled and 
appellate review may proceed.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1970, the 
RO denied a claim of entitlement to service connection 
for low back strain.

2.  Evidence received since the March 1970 RO decision 
does not bear directly and substantially on the matter 
under consideration and is not so significant that it 
must be considered in order to fairly decide the 
appellant's claim.  

3.  The veteran does not have residuals of shell 
fragment wounds of the right foot, residuals of shell 
fragment wounds of the face and buttocks, peripheral 
neuropathy, other psychiatric disability, including 
chronic mental dysfunction impairment, a heart disorder 
(to include hypertension), or erectile dysfunction, as 
a result of his service.  

4.  The veteran did not participate in combat.

5.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received 
since the RO's March 1970 decision which denied a claim 
of entitlement to service connection for low back 
strain, and the claim for service connection for a low 
back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Residuals of shell fragment wounds of the right 
foot, residuals of shell fragment wounds of the face 
and buttocks, peripheral neuropathy, other psychiatric 
disability, including chronic mental dysfunction 
impairment, a heart disorder, and erectile dysfunction, 
were not incurred in or aggravated by the veteran's 
active military service, nor may acute or subacute 
peripheral neuropathy, or hypertension, be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  

3.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As an initial matter, the veteran asserts that he has 
several of the claimed disorders on appeal as a result 
of participation in combat during service in Vietnam, 
or as secondary to disabilities incurred as a result of 
combat, to include PTSD.  In its Remand, dated in April 
2001, the Board noted that questions have been raised 
by the RO as to the authenticity of certain documents 
submitted in support of the veteran's claims.  

The relevant background is as follows: In October 1969, 
VA received the veteran's claim (VA Form 21-526) for 
service connection for lower back strain, and a hernia.  
In his claim, the veteran asserted that he incurred 
lower back strain in Vietnam, in late May or early June 
of 1969, after he fell from a truck, and thought 
"perhaps I had pulled a ligament."  He indicated that 
he had been treated for his back symptoms, as well as 
hernia symptoms, at the 93rd Evacuation Hospital in 
Vietnam, between June and July of 1969.  He indicated 
that his rank was PFC.  

The veteran's claim was received together with a copy 
of the veteran's discharge (DD Form 214) which was 
accompanied by certification from the Register of 
Deeds, Dane County, Wisconsin, dated October 28, 1969 
(i.e., two days after the veteran's separation from 
service).  The certification states, "I, [H.K.H.], 
Register of Deeds of the County of Dane, in the state 
of Wisconsin, do hereby certify that the annexed copy 
of Report of Separation of [the veteran] has been 
compared by me with the records of the original in this 
office Recorded in Vol. 72 of Discharges, Page 52, 
#23891 and that same is a correct transcript therefrom, 
and of the whole thereof."  The certification bears the 
seal of the Register of Deeds, Dane County.  

The associated copy of the veteran's DD Form 214 bears 
the stamp of the Register of Deeds.  It indicates that 
the veteran received badges that included the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Gallantry Cross with palm.  This DD Form 214 
bears the veteran's signature.  It indicates that the 
veteran's military occupation speci alty was "64B20 Hvy 
Trk Dr," that his home of record prior to entry into 
active service was in Madison, Wisconsin, that his rank 
was PFC [private first class] E3, that his date of rank 
was April 18, 1969, that his last duty assignment was 
"UASRV CO A 1ST ST BN 1ST INF DIV," that he had one year 
and nine months of foreign and or sea service, and that 
he had 12 years of civilian education.  

In January 1970, the veteran was afforded a VA 
examination.  The examination report shows that the 
veteran denied having a hernia, or putting a claim in 
for a hernia.  He reported that he had fallen off of a 
truck in late May or early July of 1969, and that he 
was treated at the dispensary about 7 to 14 days later.  
He stated that he was never hospitalized in the 
service.  An X-ray of the lumbar spine was negative.  
The "diagnosis" noted that he did not have an 
orthopedic condition on examination.  

In January 1970, the RO received the veteran's service 
medical records.  These records include the following:

A "Health Record - Abstract of Service" indicates that 
as of March 9, 1968, the veteran's station and 
organization" was "534 T.C."  

Two sheets of entries indicate that the veteran 
received a number treatments at A Company, 1st Medical 
Battalion.  One sheet indicates treatment for ear 
symptoms on February 19th and 24th of 1969, suture 
removal for sutures that "bothered his eyesight" on 
May 30, 1969, and complaints of "drip" or painful 
urination on June 8th, 12th and 21st of 1969.  This sheet 
lists his unit as "534 TC."  The second sheet 
indicates  that he received two treatments June 24, 
1969.  One treatment was for painful urination, and one 
treatment was for right testicle pain.  There are 
initials, apparently of service health care providers, 
dated June 25th and 26th of 1969, which could indicate 
follow-up treatment.  A report, dated August 6, 1969, 
shows treatment for right ear symptoms.  

A report, dated September 11, 1969, indicates that he 
received treatment for a sore testicle and lower back 
symptoms at A Company, 1st Med Battalion, and indicates 
he was to receive additional treatment at the 93rd 
Evacuation Hospital.  

A consultation sheet (SF 513), from HQ & A Co. 1st Med 
Bn, indicates that he received treatment for left 
testicle pain at the outpatient department, 93rd 
Evacuation Hospital, on August 19th and 20th of 1969, and 
September 11th, 1969.  A scrotal support was 
recommended.  

The consultation sheet further shows that on September 
12th, 17th, 19th, and 20th of 1969, he was treated for 
right testicular pain.  The reports dated September 17th 
and 19th indicate that he was to board overnight at the 
90th Replacement Battalion, and return for additional 
treatment in the morning.  The consultation sheet lists 
his unit as A Company, 1-1st ST, 1st Infantry Division.  
See also September 11, 1969 report (showing his unit as 
"A/S&T").  

The veteran's separation examination report, dated in 
October 1969, did not contain any findings in the 
clinical evaluation portion of the report (items #18 
through #44).  The report contains findings for such 
things as height, weight, urinalysis, blood pressure, 
and audiometric results, and shows that each aspect of 
his PULHES profile was rated as a "1."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) [Observing that 
the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical 
fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of 
the "lower extremities;" the "H" reflects the state of 
the "hearing and ear;" the "E" is indicative of the 
eyes; and the "S" stands for psychiatric condition).].  
This report notes that his rating or specialty was 
heavy truck driver.  An accompanying "Report of Medical 
History," shows that the veteran denied any relevant 
symptoms, to include "history of broken bones," "back 
trouble of any kind," "loss of arm, leg, finger, or 
toe," "foot trouble," "frequent or terrifying 
nightmares," "depression or excessive worry," and 
"nervous trouble of any sort."  

In March 1970, the RO denied the veteran's claims for 
service connection.  

In July 1970, the RO received a copy of the veteran's 
DD Form 214 that is identical to the copy received in 
October 1969.  

There is no record of any activity in the veteran's 
claims file for the next 26 years, until September 
1996, at which time the veteran filed six claims, to 
include a claim for PTSD.  As noted in the Board's 
April 2001 Remand, the veteran claims to have been 
assigned on both permanent and temporary duty bases to 
units not listed in his DA 20, and to have performed 
duties as an infantryman.  His claimed assignments 
include duty are as follows: (as of January 10, 1968) 
543rd Transportation Company, 48th GP (group) "Rifle 
Security" unit; (as of February 1, 1968) Company A, 3d 
Battalion, 7th Infantry Regiment, 199th Infantry 
Brigade, (between November and December of 1968) home 
leave due to extension in Vietnam); (as of December 30, 
1968) Company A, 1st S&T Battalion "Jump Team" Reaction 
Force; (as of January 31, 1969) Company A, 2d 
Battalion, 28th Infantry Regiment, 1st Infantry 
Division; (third or fourth week of April 1969) Company 
A, 1st S&T Battalion "Jump Team" Reaction Force; (as of 
May 23 or 24th (or July) of 1969) Company A, 1st 
Battalion, 16th Regiment (Mechanized), 1st Infantry 
Division; (from September 6, 1969 to mid-October 1969) 
treatment for shell fragment wounds at several 
hospitals.  For each infantry unit claimed, he asserts 
that his MOS was 11B10.  With regard to his claim that 
he was wounded in combat on September 6, 1969, he has 
asserted that he was treated for his wounds for between 
11/2  to 5 weeks, to include treatment at the 12th 
Evacuation Hospital, followed by treatment at the 3rd 
Army Hospital, followed by treatment at the 93rd 
Evacuation Hospital, with return to duty in about the 
"middle of October 1969," with the "1st Brigade, 1st 
S&T HHC," and then arrival in Japan about October 20th 
or 22nd, before returning home.  See veteran's letter 
(one of two), dated in December 27, 1996; see also, 
veteran's letter, dated in January 2001.  

In support of his PTSD claim, in November 1996, the 
veteran submitted four copies of a DD Form 214 that are 
all significantly different from the version received 
in 1969.  Specifically, these copies indicate that the 
veteran's rank was sergeant ("E5"), that his date of 
rank was April 18, 1968, that his military occupation 
specialty was "11B10 Rifleman," that his last duty 
assignment was "USARV CO A 1st 16th INF 1st DIV.  In 
addition to the decorations and badges previously 
discussed in the version of the DD Form 214 received in 
1969, these copies indicate that he received the Combat 
Infantry Badge, a Purple Heart with oak leaf cluster, a 
Good Conduct Medal, and the "Tet Unit Citation."  
These DD Form 214's further indicate that he had 15 
credit hours of "college CLEP," and contain an 
additional notation of "UPD: 1973."  

Two of these copies are very dark, and of poor quality; 
two copies are much lighter, and are also of poor 
quality.  One of the  lighter copies has a note stapled 
to it, which indicates that the Recorder of Deeds, 
Jefferson County, Missouri, "certify that the annexed 
instrument is a true copy of the Discharge as the same 
appears in Book 9, Page 1271, in my office."  This 
certification is dated November 26, 1996, and is 
apparently signed by D.H., a Deputy for the Recorder of 
Deeds.  It does not bear a seal.  One of the four 
copies (which is also one of the dark copies) has a 
stamp on the back from the Jefferson County Recorder of 
Deeds.  

Subsequently, on several occasions, the veteran 
submitted additional copies of the DD Form 214's that 
were received on or after November 1996.  

In a memorandum, the RO detailed the discrepancies 
between the DD Form 214's received in 1969 and 1996, 
and concluded that the DD Form 214 received in 1969 
more closely resembles the service noted in the 
veteran's personnel file (DA 20), and that if, in fact, 
the DD Form 214 received in 1996 was obtained from the 
NPRC (National Personnel Records Center), that agency's 
records may have been compromised.  Additional 
development was suggested.  

An email from a VA RO employee to the St. Louis RMC 
(Records Management Center), dated in June 1997, notes 
that the Army Reference Branch had been contacted in 
April and May in an attempt to confirm the 
circumstances of the veteran's service, but that on 
both occasions, the record had been checked out.  The 
email further notes that, "The vet apparently came into 
the research room and had a bunch of copies made and 
certified (either that or he owns his own NPRC seal) 
then sent copies of the copies to us."   

In March and April 1997, the veteran submitted a number 
of service records, to include a service medical 
record, dated in September 1969, indicating that he 
sustained a shell fragment wound to his right foot, and 
an "extract" dated January 31, 1969, indicating an MOS 
of 11B20 and that he was attached to Company A, 2d 
Battalion, 28th Infantry.  

In July 1997, documentation was received from the NPRC 
that includes versions of the veteran's DD Form 214 
that were consistent with those received in both 1969 
and 1996.  This documentation includes a copy of the 
veteran's DA Form 20 which contains handwritten 
notations indicating that he had pending awards of a 
CIB, purple heart with Oak Leaf Cluster, two Good 
Conduct Medals, a PUC (presidential unit citation) and 
treatment for a shell fragment wound in September 1969 
(this document is identified as Exhibit Q-13 in the 
forensic laboratory report (FDL), discussed infra).  

In a "Report of Contact" (VA Form 119), dated in July 
1997, a VA employee indicated that he had contacted the 
NPRC, and that the NPRC thought that several entries on 
the DD Form 214 (as submitted in 1996), the veteran's 
DA 20, and other items appeared to be suspicious.  It 
was noted that, "She said copies of the injury report 
in the vet's medical record (i.e., the September 1969 
service medical report noting a shell fragment wound to 
the right foot) was apparently added after the fact 
since a copy of the same page is still in the record 
with a blank space where the injury report now has 
appeared."  

A statement from the Chief, Army Reference Branch, 
dated in September 1997, notes that the veteran's NPRC 
record did not have an official personnel folder copy 
of the DD Form 214, that there was conflicting 
information as to whether the veteran had been awarded 
the Purple Heart and other medals, and whether he had 
been treated for a wound.  The statement reports that 
the veteran "has been in to review his records several 
times and there is concern that he could have removed 
or amended records while he was here."  

In October 1997, the RO denied the veteran's claims for 
service connection for PTSD, residuals of a right foot 
wound, and residuals of facial and buttock wounds.  The 
veteran appealed all issues.  

In December 1998, the RO denied the veteran's claims 
inter alia that new and material evidence had been 
submitted to reopen a claim for service connection for 
a low back disorder, and denied claims for service 
connection for peripheral neuropathy, and a chronic 
mental dysfunction impairment.  The veteran appealed.  

A great deal of development followed, and the veteran 
submitted a great deal of additional evidence, to 
include the following: 1) additional copies of the 
service medical report, dated September 1969, which 
indicates that he was WIA (wounded in action), 
specifically, that he sustained a shell fragment wound 
to the right foot, and that he was to be sent to the 
12th Evacuation Hospital (this document is identified as 
Exhibit Q-8 in the FDL, discussed infra); 2) a two-page 
copy of an alleged service temporary duty (TDY) order, 
dated in March 1968, which indicates that it was 
effective February 1, 1968, and that the veteran was 
"reassigned" to A Company, 3d Battalion, 7th Infantry 
Regiment, 199th Light Infantry Brigade.  This document 
indicates that it was signed by the battalion 
commander, Lieutenant Colonel J.K.G., and both pages 
appear to have been stamped with a raised seal of the 
NPRC (copies of this document are identified as 
Exhibits Q-5, and Q-9 in the forensic laboratory report 
(FDL), discussed infra); 3) a document, indicating that 
it was issued from the Headquarters, 1st Infantry 
Division, dated January 31, 1969, which is titled 
"Extract," and which indicates that the veteran's MOS 
was 11B20, and that he was to be attached to  Company 
A, 2d Battalion, 28th Infantry.  This document is signed 
by Colonel R.F., of the Division Support Command.  It 
appears to have been stamped with the raised seal of 
the NPRC (this document is identified as Exhibit Q-7 in 
the FDL, discussed infra); 4) a document, dated 
September 14, 1969, which indicates that the veteran 
was placed under the operational control of A Company, 
1st Battalion, 16th Infantry (M), 1st Infantry Division, 
and that he was awarded the Purple Heart Medal for an 
incident on September 6, 1969, while the veteran was on 
convoy duty along Route 13 south of An Loc, in which he 
sustained "multiple fragmentation wounds to the right 
lower extremities which caused his evacuation to the 
12th Evacuation hospital in CuChi."  This document 
indicates that it is signed by Lieutenant Colonel 
K.G.C., the Battalion commander (copies of this 
document are identified as Exhibits Q-6 and Q-14 in the 
FDL, discussed infra).  

In December 1999, the veteran was afforded a hearing.  
He testified that he received a wound near his eye 
during combat in May 1969, and that he sustained shell 
fragment wounds to his right lower extremity during 
combat in September 1969, to include a piece of 
shrapnel that went "straight through" his ankle.  With 
regard to the latter wound, he testified that he was 
hospitalized between 11/2 to 2 weeks, with treatment 
first at the 12th Evacuation Hospital, followed by 
treatment at the 3rd Army Hospital, followed by 
treatment at "Zeon" (at the 1st Infantry Division), 
followed by about three follow-up treatments over the 
next four weeks.  The Board notes that in other 
reports, he has claimed that he was hospitalized for 
five weeks.  See VA social survey, dated in February 
1997; VA progress note, dated in February 2005.   

In February 2000, the Board sent a Memorandum to its 
Chief Counsel.  The Board noted that a question has 
arisen concerning the authenticity of documents 
obtained in connection with this veteran's claims, that 
the veteran and his wife may have had unsupervised 
access to his file while at the NPRC, that the RO 
appeared to have determined that the veteran or his 
wife altered some of his records, that the RO 
determined that a DD Form 214 (which was obtained 
directly from the NPRC, which carries a raised seal 
from the NPRC, and which indicates that the veteran was 
awarded the combat infantryman badge (CIB), a Purple 
Heart with Oak Leaf Cluster, and a Tet Unit Citation) 
was not authentic, that a service medical record 
showing treatment for a shell fragment wound in 
September 1969, and certain handwritten notations on 
the veteran's DA Form 20 (pertaining to awards of a 
CIB, and a Purple Heart, and treatment for a shell 
fragment wound in September 1969), were not authentic.

In March 2000, the Board's Vice Chairman requested the 
VA Inspector General's assistance in determining the 
authenticity of the aforementioned documents.  

In July 2000, the Board received a report from the 
Director, Forensic Document Laboratory (DFDL) (in an 
April 2005 statement, the DFDL officially approved the 
release of this document).  In his cover letter, the 
DFDL stated that he had determined that documents have 
been altered.  The associated forensic laboratory 
report (FLR) is ten pages long.  It notes the 
following: 1) the copy of the DD Form 214 received in 
1969 (Exhibit K-1) was the most critical and valid 
copy; it revealed details of the creation of the 
document that were accurate and valid; there were 
features that make it unique when compared to other 
versions of the DD Form 214, specifically, it contained 
clear numbers, sharp and clear lines, clear pre-printed 
information and words at the bottom of the form, clear 
typing w ith words within boxes for each subject; sharp 
and clear signatures at the bottom with clear 
indications of pressure points of individual letters; a 
clear reverse stamp of the Office of Register of Deeds, 
Dave [should be "Dane"] County Wisconsin, dated 
October 28, 1969; clear entries for the veteran's MOS 
number and title (noting 64B20, HVY TRK DR, and a clear 
entry for the related civilian occupation and D.O.T. 
(Department of Transportation) number 905.883 TRK DVR); 
a clear and in-line entry for "Grade, Rank or Rank at 
Time of Entry"; and entries in block #24 
("Decorations, Medals, Badges, Commendations, Citations 
and Campaign Ribbons Awarded or Authorized") were all 
typed with the same typewriter, and within the block 
provided for this information.  

The FLR then compared the version of the veteran's DD 
Form 214 received in 1969 (Exhibit K-1), with seven 
versions of the DD Form 214 received in 1996 or 
thereafter (Exhibits Q-1, Q-2, Q-3, Q-4, Q-10, Q-11, 
and Q-12).  The FLR indicated that Exhibit K-1 was a 
genuine document, and it discussed a number of features 
of these "Q" exhibits.  This discussion stated that it 
had determined that the "Q" Exhibits contained forged 
signatures, "false additional information," and 
"additional changed information."  It described one of 
the exhibits as, "a more creative product of fraud" 
when compared to other Q Exhibits," and another Q 
Exhibit as "a fourth right [sic] attempt to alter and 
create a DD Form 214, and states, "in this case the 
individual leaves all the evidence on the document."  
The FLR concluded that, "It has been determined that 
the consistent pattern in each of the fraudulent DD 
Form 214(s) was to type the document over, and only a 
single typewritten document was used.  In addition, 
different information was added to the fraudulent DD 
Form 214 documents than found in Exhibit K-1."  

With regard to Exhibit Q-5, the FLR states that this 
document has "several problems," to include the lack 
of a form number, contrasting light and dark ink in 
various places, and a very light signature in contrast 
to the typed letters.  The FLR states that in most 
cases the darkness of the signature would be about the 
same as the typed entries.  With regard to the other 
copy of this document (Exhibit Q-9), it was noted to 
have uneven darkness of toner, and a darker signature 
than Exhibit Q-5.  With regard to Exhibits Q-6, and Q-
14, the FLR notes that these documents have the same 
irregularities that were noted with regard to Q-5, to 
include an irregular lightness of the signature.  With 
regard to Exhibit Q-7, the FLR states that there were 
remarkable irregularities in the darkness of the ink 
that were not characteristic of a genuine document, 
that the signature was very feint (in contrast to the 
typed name underneath), and concludes that "the letter 
is probably fraudulent."  Finally, with regard to 
Exhibit Q-13 (the service personnel file (DA Form 20)), 
the FLR states that there are "a number of problems 
with this document," and notes that it has uneven 
darkness of the ink, that it could not be determined to 
be a genuine document, and that it would be very easy 
to alter a copy by adding additional information on a 
copy.  Exhibit Q-8 was also noted to have uneven 
darkness of ink.  Finally, with regard to Exhibit Q-15, 
the FLR states that, "the problem of this document 
having been created like the DD Form 214 should not be 
above question, it would be easy to alter by typing 
information onto it, copying it several times to lose 
the detail of the typewriter, and the seal, and that 
"it would be very easy to go to a firm and order a seal 
to be manufactured."  The FLR indicates that additional 
evidence would be needed for further analysis of 
Exhibits Q-5, Q-6, Q-8, Q-9, Q-13, Q-14, and Q-15.   

In a letter, dated in October 2004, the NPRC indicated 
that they had verified the veteran's entitlement to a 
number of awards, including the Purple Heart with Oak 
Leaf Cluster (signifying two awards), Good Conduct 
Medal, Presidential Unit Citation, and Combat 
Infantryman Badge 1st Award.  See also, NPRC letter to 
the veteran, dated in May 2005.  

The claims files include a number of responses from the 
NPRC to VA concerning multiple inquiries, summarized as 
follows: in December 2001, August 2002, March 2005, 
December 2005, and March 2006, the NPRC stated that 
there were no records for the veteran in 12th Evacuation 
Hospital reports; in December 2001, the NPRC stated 
that there were no records for the veteran in 93rd 
Evacuation Hospital reports (see also August 2002 VAF 
119 (report of contact)); in December 2001, August 
2002, and March 2005 the NPRC stated that Morning 
Reports showed that the veteran was assigned to the 
543rd Transportation Company between January 1, 1968 and 
November 23, 1968, when he was reassigned to the 1st S&T 
Battalion, A Company; in August 2002 and December 2005, 
the NPRC reported that their records did not show that 
the veteran had been awarded the Purple Heart.  In 
December 2001, August 2002, and March 2006, the NPRC 
noted that the RO had requested a search of Morning 
Reports for the 543rd Transportation Company, 48th GP 
"Rifle Security" unit, and Company A, 1st S&T Battalion 
"Jump Team" Reaction Force, and indicated that the 
relevant MR's had been sent (as discussed infra, the 
MR's do not show that he was assigned to either a 48th 
Group "Rifle Security" Unit, or a 1st S&T Battalion 
"Jump Team" reaction force).  

A letter from the NPRC to the veteran, dated in June 
2006, states that they are correcting erroneous 
information previously sent to him in May 2005.  The 
NPRC states:

We have since determined that your 
military record contains what appear to 
be improperly altered copies of DD Form 
214, Report of Transfer or Discharge.  
Since some of the medals verified were 
based on entries in the DD Form 214, we 
conducted a thorough review of your 
military record and organizational 
records on file at this Center.  Based on 
that review, you are eligible for the 
following awards:
  
National Defense Service Medal
Vietnam Service Medal with 3 bronze service 
stars
Meritorious Unit Citation
Republic of Vietnam Campaign Ribbon with 
device 1960
Republic of Vietnam Gallantry Cross with Palm 
Unit Citation
Republic of Vietnam Civil Actions Unit 
Citation
Expert Badge with AutoRifle Bar
Sharpshooter Badge with Rifle Bar

We are not able to verify your 
entitlement to the Purple Heart, Combat 
Infantryman Badge, Presidential Unit 
Citation, or Good Conduct Medal.  Since 
these medals have already been sent to 
you, please note that you are not 
authorized to wear them or display them, 
and you should return them to the U.S. 
Army Tank Automotive and Armament Command 
in Philadelphia, or destroy them.  

In response to requests to the NPRC, Morning Reports 
(MR's) and other documents were received.  MR's for the 
543rd Transportation Company (TC), are dated January 8th, 
May 14th, August 8th, August 14th, November 23rd (all 
1968).  These MR's show that the veteran was a member 
of that unit, and that his rank was no higher that E4.  
A DA 305-3, dated October 31, 1968, from the 543rd TC, 
shows that the veteran's MOS was 64A10.  Unit Orders, 
dated July 25, 1968, also list the veteran as a member 
of the 543rd TC.  

MR's were also received for Company A, Motor 
Transportation, 1st S&T Battalion, dated in 1969, which 
show that he was a member of that unit.  Specifically, 
MR's were received dated January 8th (also indicating 
his MOS was 64A10); May 8th, June 29th, July 4th, August 
21st, August 22nd, September 11th, September 12th, 
September 17th, September 20th, and October 21st.  The 
MR's indicate that the veteran's rank was no higher 
than E3. 

The August 21st MR indicates that he was attached to the 
93rd Evacuation Hospital, and the August 22nd MR 
indicates that he returned the next day; the September 
11th MR indicates he was attached to the 93rd Evacuation 
Hospital, and the September 12th MR indicates that he 
returned the next day; the September 17th MR indicates he 
was attached to the 93rd Evacuation Hospital, and the 
September 20th MR indicates that he returned three days 
later.   

In July 2007, VA received copies of the veteran's 
service records from the National Archives and Records 
Administration (NARA), that were certified as true and 
correct copies.  These documents were divided into two 
bound sets, with the bottom set containing a cover note 
stating that the attached documents included documents 
that had been altered or added to the veteran's file 
(OMPF) (hereinafter "the second set").  The second set 
of documents includes the aforementioned evidence 
indicating that the veteran was awarded of the Purple 
Heart, and a CIB, that the veteran served with infantry 
units in Vietnam, and that the veteran was wounded in 
action.  The first set of documents includes service 
records which show the following: as of January 10, 
1968, the veteran was assigned to the 543rd TC with an 
MOS of 64A10; as of September 23, 1968, he was assigned 
to Company B, 7th Support Battalion, 199th Light Infantry 
Brigade with an MOS of 64A10; as of October 26, 1968, 
he was back with the 543rd TC, with an MOS of 64A10; as 
of May 26, 1969, he was assigned to Company A, 1st S&T 
Battalion (A/S&T), with an MOS of 64A10; a servicemen's 
group life insurance election, dated January 11, 1969, 
indicates that the veteran's unit was A/S&T; on April 
14, 1969, the veteran received a nonjudicial punishment 
while a member of A/S&T; an August 18, 1968 service 
medical record indicates that the veteran was assigned 
to the 543rd TC, with an MOS of 64A10; a service medical 
record contains entries for August 18, 1968, and 
October 6, 1968, and indicates that the veteran's unit 
is the 543rd TC.  A "statement of personal history," 
dated in April 1967, indicates that the veteran did not 
graduate from high school, and does not show that he 
had any college credits.  


II.  Analysis

Having summarized the history of the claims and the 
evidence, the Board will now address the credibility 
issues.  

A.  Credibility of Evidence

Given the evidence discussed in Part I, the Board has 
determined that the copy of the veteran's DD Form 214 
that was registered by the veteran in Wisconsin just 
two days after his separation from service in 1969, is 
genuine and authentic.  The Board points out that its 
conclusion is in conformance with the conclusions in 
the FLR and observes that no question has ever been 
raised concerning the authenticity of the DD Form 214 
that was registered by the veteran in Wisconsin after 
his separation from service in 1969.  The service 
medical records that were received in January 1970, in 
association with the veteran's 1969 claims for service 
connection for a hernia and low back disability, are 
also considered genuine and authentic.  The Morning 
Reports and associated documents that have been 
received from the NPRC are also considered genuine and 
authentic.  Finally, the first set of bound documents, 
received from NARA in July 2006, are considered genuine 
and authentic.  

The Board further finds that the following evidence, 
which is not corroborated or consistent with the 
aforementioned evidence, is not shown to be genuine, 
and is not considered probative: all versions of the 
veteran's DD Form 214's that are inconsistent with the 
1969 version; the March 1968 TDY order (indicating that 
the veteran was "reassigned" to A Company, 3d 
Battalion, 7th Infantry Regiment, 199th Light Infantry 
Brigade); the January 31, 1969 "Extract" (indicating 
that the veteran's MOS was 11B20, and that he was to be 
attached to Company A, 2d Battalion, 28th Infantry); the 
September 14, 1969 "order" (indicating that the 
veteran was placed under the operational control of A 
Company, 1st Battalion, 16th Infantry (M), 1st Infantry 
Division, and that he was awarded the Purple Heart 
Medal for an incident on September 6, 1969); and the 
September 1969 service medical report (which indicates 
that the veteran was wounded in action).  With regard 
to the September 1969 service medical report, the 
notation indicating that the veteran sustained 
fragmentation wounds is on the bottom half a sheet.  
The top half of the sheet contains entries showing 
treatment in August and October of 1968 for symptoms 
that are not in issue.  However, the September 1969 
notation of fragmentation wounds does not appear in the 
copy of the service medical record as certified by 
NARA.  The NARA-certified record shows that the bottom 
half of the sheet is blank, and the Board cannot 
conceive of any logical reason to explain the 
disappearance of an entry in a service medical record.  

In reaching this decision, the Board has considered the 
appellant's representative's arguments, particularly 
those set forth in a submission dated in June 2007.  He 
argues inter alia that the veteran and his spouse deny 
ever having altered or created any documents, and that 
the September 1969 service medical record indicating 
that he sustained shell fragment wounds to the right 
foot, and the DD Form 214's indicating that he received 
the Purple Heart and CIB, are probative evidence.  He 
further argues that the MR's which show that the 
veteran was treated several times at the 93rd Evacuation 
Hospital between August and September of 1969, are 
"consistent with" his claim of treatment for shell 
fragment wounds in September 1969.  

However, the veteran claims that he was hospitalized 
for anywhere from 11/2 to five weeks for these alleged 
wounds.  As previously discussed, the MR's and service 
medical records that have been determined to be genuine 
and authentic show that between June and September of 
1969 he was treated on several occasions for testicular 
pain on an outpatient basis.  The representative also 
implies that the DD Form 214's which indicate receipt 
of the Purple Heart and the CIB, and the September 1969 
service medical record indicating treatment for shell 
fragment wounds are probative of the claims because 
they "were obtained from NARA."  However, as 
previously noted, this evidence is contained within the 
second set of documents received from NARA in July 
2006, i.e., the set containing a cover note stating 
that the attached documents included documents that had 
been altered or added to the veteran's file (OMPF).  
This evidence is not contained within the first set of 
documents.  Any evidence obtained from NARA prior to 
July 2006 is subject to NARA's July 2006 determination, 
which is the final and most recent decision of that 
agency.  Given the foregoing analysis, the 
representative's arguments are unpersuasive.  

B.  Veteran's Credibility

The Board finds that the veteran is not credible.  On 
October 28, 1969, just two days after separation from 
service, the veteran registered his DD Form 214 in 
Wisconsin.  This DD Form 214 is considered genuine and 
authentic, and it does not show receipt of the Purple 
Heart or a CIB.  It indicates his last duty assignment 
was A/S&T.  A few days later, on October 31, 1969, the 
veteran filed a claim for service connection for a 
hernia, and a low back disability.  Although he now 
asserts that he has shell fragment wounds of the face, 
buttocks, and right lower extremity, to include a 
missing small toe, as a result of injuries sustained in 
combat, at the time of his 1969 claim he made no 
mention of such injuries, nor does the January 1970 VA 
examination report contain reports or findings 
indicating such injuries existed.  Contrary to his oral 
and written testimony, this report notes that the 
veteran stated that he was not hospitalized in the 
service.  

Twenty-six years later, in 1996, the veteran filed six 
claims for service connection, to include a claim for 
PTSD.  In support of his claims, he submitted DD Form 
214's which indicated that he received awards that are 
considered to be presumptive evidence of combat.  
Specifically, these discharges indicated receipt of the 
Purple Heart with Oak Leaf Cluster, and the CIB.  He 
also submitted what he asserts were orders sending him 
to two infantry units, and a service medical record and 
another document indicating that he was wounded in 
action and had been awarded two Purple Hearts.  
Finally, he submitted a DA Form 20 containing 
handwritten notations noting the award of the Purple 
Heart with Oak Leaf Cluster, and the CIB.   

However, the evidence shows that the veteran had 
physically entered the Army Reference Branch (ARB) 
office several times, and reviewed his records, and 
that the ARB was concerned that he could have removed 
or amended records while he was there.  See statement 
of the Chief, Army Reference Branch, dated in September 
1997.  There is also other evidence indicating that the 
veteran, "or someone associated with him," improperly 
handled evidence.  Specifically, a memorandum from the 
RO, dated in September 1998, shows that the RO 
determined that the Medical Center had allowed the 
veteran, "or someone associated with him," to obtain 
access to a July 1998 VA examination report.  The 
memorandum concludes that, "The veteran or someone 
associated with him improperly removed the originals of 
the veteran's photographs from Medical Center custody."  
In addition, the July 2000 Forensic Laboratory Report 
clearly shows that the laboratory's experts determined 
that the veteran has submitted altered and fraudulent 
documents in support of his claims.  The June 2006 
statement from the NPRC shows that, despite previous 
letters indicating otherwise, the NPRC determined that 
the veteran's record contained "improperly altered 
copies" of his DD Form 214, and that it was not able to 
verify his entitlement to the Purple Heart, the Combat 
Infantryman Badge, the Presidential Unit Citation, or 
the Good Conduct Medal.  Furthermore, the veteran's 
claimed unit assignments, and claimed MOS of 11B10, are 
not corroborated by the credible evidence of record.  
In this regard, as noted in the Board's April 2001 
Remand, the veteran claims to have been assigned, on 
both permanent and temporary duty bases, to units not 
listed in his DA 20, and to have performed duties as an 
infantryman.  His claimed assignments were discussed in 
Part I of this decision.  

However, the aforementioned reports from NARA and the 
NPRC show that he was not a member of the claimed 
units, and that his MOS was 64A10 or 64B20 at all 
relevant times.  Service medical records also indicate 
that he was not a member of these infantry units.  To 
the extent that the veteran claims that he was treated 
for multiple shrapnel wounds for anywhere from 11/2 to 
five weeks, in three different hospitals, after being 
wounded in combat on September 6, 1969, the MR's and 
service medical records dated after that day are 
consistent with each other, and they contradict his 
claim.  This evidence shows that he was treated for 
right testicular pain on four occasions between 
September 12th and 20th of 1969, and that he was assigned 
to A/S&T at the time.  The MR's indicate that his 
treatment required two overnight stays, and one stay of 
about three days, at the 93rd Evacuation Hospital.  See 
also service medical records, dated September 17th and 
19th (indicating that he was to board overnight at the 
90th Replacement Battalion, and return for additional 
treatment in the morning).  The sole possibly 
supportive record is a notation dated October 26, 1969, 
which indicates that his last duty station was Company 
A, 1st Battalion, 1st Infantry Division (A/1/1).  
However, the service records indicate that the 
veteran's units during the time period in issue, i.e., 
the 543rd TC and A/S&T, supported the infantry units he 
claims to have served with, and that the parent unit 
for both of these organizations was the 1st Infantry 
Division.  Furthermore, this record is merely an 
extract, it indicates that his MOS was 64B20 (heavy 
truck driver), it could reasonably be read to be an 
imprecise notation of his shown duty with A/S&T (see 
e.g., last duty assignment as listed in the authentic 
DD Form 214 ("UASRV CO A 1ST ST BN 1ST INF DIV"), and it 
is dated on the last day of the veteran's service.  In 
fact, the previously discussed evidence, to include the 
highly probative DA 20 and MR's, shows that he did not 
serve with A/1/1 in Vietnam.  

In reaching this decision, the Board notes that the 
veteran has not provided an explanation as to a number 
of issues pertaining to his credibility, and the 
authenticity of the service records in issue, to 
include: why, during his claimed periods of service 
with infantry units, the MR's for the 543rd TC and A/S&T 
show him as members of these units; how he could have 
been hospitalized for 11/2  to five weeks for shrapnel 
wounds beginning September 6, 1969, when numerous MR's 
and service medical records show that between September 
11th and 20th, he received at least five outpatient 
treatments for testicular pain (four of these were at 
the 93rd Evacuation Hospital) (these are essentially 
continuations of treatment for symptoms that began in 
June 1969), and that he was a member of A/S&T during 
that time; why he denied being hospitalized during 
service during his January 1970 VA examination; why 
there is no credible medical evidence of retained 
metallic fragments anywhere in his body; why there is 
no evidence to show that a "Tet Unit Citation" ever 
officially existed; why the DD Form 214's he submitted 
include a notation of 15 credit hours of "college 
CLEP" when there is no evidence in his service records 
that he ever took such classes; and why his submitted 
discharges indicate that he was an E5, when even the 
versions of his DA 20 that have been determined to have 
been altered do not show that he ever attained this 
rank.  

In this regard, the veteran has denied fabricating 
documents or adding evidence.  He has repeatedly 
alleged that VA personnel are somehow responsible for 
the evidence that is inconsistent with his claims, and 
that they have removed evidence that is favorable to 
his claims.  See e.g., veteran's letter, received in 
March 1998, and letters, dated in February and June of 
1998, June 1999, and January 2001.  These allegations 
are completely unsupported and are not reasonably 
plausible.  Furthermore, even if the veteran and his 
spouse deny ever having altered or created any 
documents, the veteran is still at this date standing 
behind the documentary evidence associated with the 
claims file since 1996 that purports to demonstrate 
that he engaged in combat with the enemy, documents 
that have been found not to be authentic or genuine.

In summary, the Board finds the veteran has been 
determined to have submitted fraudulent evidence, and 
to have altered and added evidence to the record in 
order to misrepresent material facts.  Furthermore, his 
statements are uncorroborated or contradicted by the 
service records and service medical records which have 
been found to be authentic and reliable, to such a 
degree that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).  

In reaching this decision, the Board has considered an 
affidavit from Lieutenant Colonel (Ret'd) K.G.C., dated 
in April 2006.  Lt. Col. K.C.G. is the officer who 
assertedly signed the September 14, 1969 document 
indicating that the veteran was awarded the Purple 
Heart Medal for an incident on September 6, 1969.  In 
this affidavit, Lt. Col. K.C.G. indicated that the 
veteran had approached him at a military reunion.  Lt. 
Col. K.C.G. asserted that the veteran had served under 
his command, in the 1st Battalion, 16th Infantry in 
September 1969, and that although he did not personally 
witness it, the veteran was wounded in action, and he 
was personally responsible for putting the veteran in 
for receipt of the Purple Heart.  The affidavit is 
accompanied by a copy of Lt. Col. K.C.G.'s discharge.  
However, this affidavit, based on the author's memory 
of an incident occurring about 25 years before, is 
simply too attenuated when weighed together with the 
other evidence of record to warrant a favorable 
determination.  Briefly stated, the veteran's 
assertions that he had duty as an infantryman with 
several infantry units, that he was twice wounded in 
combat, that he received the Purple Heart and the CIB, 
and that he received up to five weeks of treatment for 
fragment wounds, are clearly contradicted by the 
authentic and probative evidence of record.  The Board 
therefore finds that he is not a credible historian.  


III.  New and Material

The veteran asserts that new and material evidence has 
been submitted to reopen a claim for service connection 
for a low back disability.

The Board's determination of what evidence is authentic 
and reliable in Part I is incorporated herein.  

In March 1970, the RO denied a claim for low back 
strain.  The RO notified the veteran of this denial of 
his claim in a letter dated March 17, 1970.  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).  

In September 1996, the veteran filed to reopen his 
claim, and in a December 1998 rating decision, the RO 
denied the claim.  The veteran has appealed this 
decision.  

Rating actions from which an appeal is not perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 
C.F.R. § 20.200.  

A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 
U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran's claim to reopen were received at the RO 
prior to August 29, 2001.  Under the applicable version 
of 38 C.F.R. § 3.156, when presented with a claim to 
reopen a previously finally denied claim, the VA must 
determine if new and material evidence has been 
submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2001).

The definition of "new and material evidence" was 
revised, but the revision applies to claims for 
benefits received by VA on or after August 29, 2001.  
66 Fed. Reg. 45620, 45629 (August 29, 2001).  As the 
appellant's claim was received before that date, the 
new definition does not apply in this case.  

The most recent and final denial of this claim was in 
March 1970.  Therefore, the Board must determine if new 
and material evidence has been submitted since that 
time.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified 
basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The evidence of record at the time of the RO's March 1970 
decision included the veteran's service medical records, 
which include a report, dated September 11, 1969, indicating 
that he received treatment for a sore testicle and lower back 
symptoms.  None of the subsequently dated service medical 
reports show treatment for, or a diagnosis of, a low back 
disorder.  In an October 1969 "Report of Medical History" 
accompanying his separation examination report, the veteran 
denied a history of "back trouble of any kind."  

As for the post-service medical evidence, it consisted 
of a VA examination report, dated in January 1970.  
This report shows that he reported that he had fallen 
off of a truck in late May or early July of 1969, and 
that he was treated at the dispensary about 7 to 14 
days later.  An X-ray of the lumbar spine was negative.  
The "diagnosis" noted that he did not have an 
orthopedic condition on examination.  

At the time of the RO's March 1970 rating decision, there was 
no competent evidence to show that the veteran had a low back 
disability, or that a low back disability was related to his 
service.  

Evidence received since the RO's March 1970 rating 
decision consists of VA and non-VA reports, dated 
between 1996 and 2006.  This evidence is summarized as 
follows:

VA progress notes, dated in 1998, show that the veteran 
complained of low back pain, with occasional tingling 
in the extremities and low back, that he was using a 
Transcutaneous Electrical Nerve Stimulation (TENS) 
unit, and that he received multiple sessions of 
physical therapy to improve flexibility of his 
extremities.  His assessments included low back pain.  
A VA X-ray report for the low back, dated in April 
1998, contains an impression noting evidence of 
subluxation of L5, no evidence of spondylosis, and 
normal alignment of the lumbar spine.

A VA examination report, dated in July 1998, notes that 
a July 1998 CT (computerized tomography) scan was 
normal, and it contains a diagnosis noting that "the 
only definable variation in this man's spine is a 
sharply angled lumbosacral articulation.  This is not 
ordinarily a cause of symptom.  In other respects, the 
bone structure was normal, and the facet joints did not 
appear unusual."  

A report from Dr. L.V., dated in December 1998, notes 
that the veteran complained of chronic low back pain 
since his service.  

This evidence that was not of record at the time of the 
March 1970 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material.  In 
this case, although the submitted evidence contains 
notations of low back pain, there does not appear to be 
an underlying pathology or disease process, and it is 
not entirely clear that the veteran has a low back 
disorder.  See Sanchez-Benitez v. West, 259 F.3d 1356 
(Fed. Cir. 2001).  In any event, even assuming arguendo 
that a low back disorder is shown, none of the 
submitted evidence is dated prior to 1996, which is 
about 25 years after separation from service.  
Furthermore, although the veteran's reports of low back 
trauma during service and/or participation in combat 
have been reiterated by him in the medical reports, 
these notations are "by history" only.  To the extent 
that he has submitted evidence in support of his 
assertions of participation in combat, the credibility 
of this evidence was discussed in Part II of this 
decision.  Briefly stated, the genuine and authentic 
evidence of record does not show that the veteran 
participated in combat.  In this regard, the Board will 
normally presume that newly submitted evidence is 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  However, the Board is not prohibited from 
establishing the authenticity and veracity of the 
submitted service records and service medical records 
prior to its new and material analysis.  The evidence 
received subsequent to the last final decision is not 
presumed to be credible for purposes of reopening the 
claim if it is
 untrue.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Robinette v. Brown, 8 Vet. App. 68, 75-76 
(1995).  The Board further points out that in its 
discussion of the veteran's PTSD claim, infra, the 
Board has determined that the veteran did not 
participate in combat.  

The Board therefore finds that the submitted evidence 
is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156 (2001).  Accordingly, new and material 
evidence has not been presented, and the March 1970 RO 
decision is final.  The appellant's claim of 
entitlement to service connection for a low back 
disability is not reopened.  

In reaching this decision, the Board has considered an 
August 2002 report from a social worker, B.J.W., MSW, 
which contains Axis III diagnoses noting a back injury, 
a foot/ankle wound, and an injury below the left eye, 
"secondary to war injuries."  She indicated that she 
had conducted a "thorough review of all this veteran's 
records."  However, she did not cite to clinical 
findings during service, or thereafter, in support of 
these notations, or otherwise provide a rationalized 
basis for these notations.  Furthermore, given the 
Board's determinations that the veteran did not 
participate in combat, that there are no verified 
stressors, that he is not shown to have sustained shell 
fragment wounds during service, and that he is not 
credible, there is no factual basis for these 
notations, and they are not considered probative.  Id.  
The Board's finding as to this evidence extends to its 
analysis of the claims for residuals of shell fragment 
wounds of the face, and right foot, infra.  

The only other pertinent evidence received since the 
Board's March 1970 decision consists of oral and 
written testimony from the appellant.  However, the 
appellant has been found not to be credible, and as a 
layperson, he is not competent to give a medical 
opinion as to a diagnosis or causation.  Therefore, as 
the appellant has not submitted competent medical 
evidence showing that he has a low back disorder that 
is related to service, these statements are not new and 
material evidence, and are insufficient to reopen the 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998) 
(lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim); Savage v. 
Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Because the appellant has not fulfilled his threshold 
burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-
the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


IV.  Service Connection

The veteran asserts that he is entitlement to service 
connection for residuals of shell fragment wounds of 
the right foot, residuals of shell fragment wounds of 
the face and buttocks, peripheral neuropathy (including 
claimed as secondary to herbicide exposure), "other 
psychiatric disability, including chronic mental 
dysfunction impairment," a heart disorder, erectile 
dysfunction, and post-traumatic stress disorder (PTSD).  
The claim for PTSD will be discussed separately, infra. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, 
establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including hypertension, and 
organic diseases of the nervous system, may be presumed 
to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary 
basis, for a disability, which is proximately due to, 
or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Similarly, any 
increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  
38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated 
for the degree of disability over and above the degree 
of disability existing prior to the aggravation. 38 
C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

As this claim was filed prior to the effective date of the 
revised regulation (October 10, 2006), the Board has 
considered whether this change in law may be given 
retroactive effect, or whether the old law, i.e., the Allen 
decision itself, is for application.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).  However, as service connection is 
not currently in effect for any disabilities, the Board finds 
no prejudice to the veteran in evaluating the secondary 
service connection claim under either the old or new 
criteria.    

For all service connection claims, the Board's 
determination of what evidence is authentic and 
reliable in Part I is incorporated herein.  

The Board notes that the medical reports show that the 
veteran has repeatedly told health care providers that 
he participated in combat, and/or that he was wounded 
in combat, to include sustaining shell fragment wounds 
to his lower right extremity, face, and coccyx/low 
back.  In addition, as previously discussed, the Board 
has determined that the veteran is not credible.  
Furthermore, as discussed in the analysis of his PTSD 
claim, infra, the Board has determined that he did not 
participate in combat, and that there is no verified 
stressor upon which a PTSD diagnosis may be accepted 
for VA purposes.  None of these notations are shown to 
have been based on a review of the veteran's claims 
file.  Given the foregoing, these notations are clearly 
"by history" only and are afforded no probative value, 
and will not be further discussed except as noted.  

The veteran's service medical records were discussed in 
Part I.  Briefly stated, the service medical records 
which have been determined to be authentic and credible 
do not show treatment for, or a diagnosis of, shell 
fragment wounds of the right foot, face, or buttocks, 
peripheral neuropathy, psychiatric symptoms, a heart 
disorder, or erectile dysfunction.  The veteran's 
October 1969 "Report of Medical History" accompanying 
his separation examination report shows that the 
veteran denied any relevant symptoms, to include a 
"history of broken bones," "loss of arm, leg, finger, 
or toe," "foot trouble," "frequent trouble sleeping," 
"depression or excessive worry," or nervous trouble of 
any sort."  

As for the post-service medical evidence, it consists 
of VA and non-VA evidence, dated between 1970 and 2006.  

The evidence includes a January 1970 VA examination 
report which notes that there were no normal 
neurological or circulatory findings, and which 
contains a "diagnosis" of "no orthopedic condition 
noted this examination."  The next medical evidence 
consists of VA and non-VA reports dated 26 years later, 
in September 1996.  A VA X-ray report for the right 
foot contains an impression of surgical deformity of 
the fifth metatarsal bone.  The report specifically 
stated, "No radiopaque foreign body is seen."  A VA 
psychiatric assessment, dated in October 1996, shows 
that the veteran reported a history of "probable 
peripheral neuropathy, chronic pain syndrome secondary 
to partial loss of right foot in VN [Vietnam]", and 
"excision of shrapnel lateral to coccyx (pvt. 
physician) 1970."  The report contains diagnoses of 
PTSD, major depression, anxiety disorder, and 
dissociative disorder, with the latter three conditions 
all secondary to PTSD.  See also reports from private 
social worker, B.J.W., LCSW, dated in May 2000 and 
April 2002 (noting several psychiatric disorders as 
secondary to PTSD).  

A VA examination report, dated in February 1997, 
contains a diagnosis of status post wound, loss of 
fifth right toe and musculature, also partial function 
of the right foot.  Associated photographs of the 
veteran's right foot show that his right little toe is 
missing.  

A VA Agent Orange protocol examination report, dated in 
October 1996, contains diagnoses that note "tingling 
hands & feet."  

A VA peripheral nerve examination report, dated in July 
1998, contains a diagnosis noting that, "This patient 
does not present convincing evidence of peripheral 
neuropathy."  The diagnosis further notes that the 
areas of sensory impairment are inconsistent with known 
anatomic patterns.  He did have features suggestive of 
bilateral carpal tunnel syndrome."  The examiner stated 
that an electromyogram (EMG) was scheduled, and 
indicated that even if peripheral neuropathy were 
shown, there is nothing in his history which would 
establish a cause for it except for the possibility of 
alcohol abuse.  The report goes on to say (seemingly 
inconsistently), "He does have peripheral neuropathy.  
It cannot be a reasonable cause for disability as it is 
trivial at best."  With regard to the veteran's claim 
for his right foot, the diagnosis notes that there was 
no indication of it in the health record or the 
examinations which were conducted approximate to his 
discharge.  He stated, "The configuration of the injury 
looks much more like that of a lawn mower or axe-
inflicted wound, rather than a grenade, fragmentation 
or crushing wound."  An addendum to the report, dated 
in August 1998, states that an EMG had been reviewed, 
and that the results were consistent with minimal 
carpal tunnel syndrome, and it notes "minimal 
peripheral neuropathy." A VA EMG report, dated in July 
1998, is associated with the examination report, as are 
pictures of the veteran's right foot. 

VA progress notes, dated between 1996 and 2005, include 
reports dated between September and November of 1996, 
which note "possible peripheral neuropathy," and a 
history of peripheral neuropathy.  Beginning in 1997, 
he received a number of treatments for right foot pain.  
An August 2005 report notes neuropathy, and amputee, 
toe, right foot, and a number of other reports note a 
missing right little toe.  

Reports from St. Anthony's Medical Center, dated in 
1999, contain diagnoses that include hypertension. 

A VA PTSD examination report, dated in October 2006, 
contains an Axis I diagnosis of PTSD, chronic with 
secondary depression and anxiety.  The examiner noted 
that the PTSD score was two standard deviations above 
the average, that symptoms appeared to be overstated, 
and that the veteran may be exaggerating symptoms.  The 
examiner stopped short of giving a diagnosis of 
malingering, however, and he stated that the 
exacerbation of the veteran's presentation can be 
attributed to a personality disorder.  Finally, the 
examiner stated, "At issue, of course is the presence 
of a stressor and that cannot be ascertained within the 
clinical interview.  The diagnosis given of PTSD 
assumes that the stressors were present even in the 
light of the falsified documents."  

A letter from the Social Security Administration (SSA), 
dated in July 2000, states that the veteran has a 
continuing disability.  Associated documentation 
indicates that the veteran claimed to be disabled due 
to psychiatric symptoms which he asserted were related 
to PTSD.  



A.  Residuals, Shell Fragment Wounds, Right Foot

With regard to the claim for residuals of shell 
fragment wounds of the right foot, the Board has 
previously determined that the only service medical 
record supporting this claim, dated in September 1969, 
is not authentic or reliable, and it is not considered 
genuine or probative.  Although the veteran claims to 
have sustained a shrapnel wound "through his ankle," 
as well as a loss of the right little toe, the 
authentic service medical records do not contain any 
indication that the veteran was wounded in combat, or 
that he sustained shrapnel wounds to areas that 
included his right lower extremity.  In this regard, 
the veteran's October 1969 separation examination 
report contains a PULHES profile showing that his lower 
extremities ("L") were rated as a "1", which indicates 
a high level of fitness.  The accompanying "Report of 
Medical History" does not contain any indication of his 
claimed shrapnel wounds, and shows that he denied a 
"history of broken bones," "loss of arm, leg, finger, 
or toe," or "foot trouble."  Furthermore, there is no 
evidence of retained metallic fragments in the right 
lower extremity, and the earliest medical evidence of a 
right foot injury is dated no earlier than 1996, which 
is about 25 years after separation from service.  This 
evidence indicates that he has a missing right little 
toe.  The July 1998 VA examiner stated that his injury 
looks much more like that of a lawn mower or axe-
inflicted wound than a grenade, fragmentation or 
crushing wound.  As such, there is no medical evidence 
of record which suggests or offers an opinion that any 
currently diagnosed right foot disorder is in any way 
related to service.  In any event, as the Board has 
determined that there is no credible, probative 
evidence that this claimed injury was incurred during 
service, service connection must be denied.  

B.  Residuals, Shell Fragment Wounds, Face and Buttocks

The Board initially notes that with regard to the claim 
for residuals of shell fragment wounds to the face, a 
review of the veteran's oral and written testimony 
shows that he has not asserted that these wounds 
affected his eyesight.  See e.g., December 1999 hearing 
transcript.  

Under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In 
this regard, the veteran's October 1969 separation 
examination report contains a PULHES profile showing 
that his eyes ("E") were rated as a "1", which 
indicates a high level of fitness.  In this case, the 
veteran has frequently asserted to health care 
providers that he sustained shrapnel wounds in Vietnam, 
to include near his left eye, and coccyx.  In at least 
one case, he gave a history of having fragments removed 
near his coccyx by a private physician in 1970 (there 
is no medical evidence to support this, nor has the 
veteran ever identified this health care provider).  
However, service medical records do not show any 
treatment for shell fragment wounds.  He apparently had 
some sutures removed near his eye in May 1969, however, 
there is no indication that this injury involved combat 
or was a result of hostile fire, that it involved a 
metallic fragment, that it was otherwise associated 
with a shrapnel wound, or that it is productive of a 
current disability.  Although there are several "by 
history" notations in the claims file a shrapnel wound 
to the face or left eye, as the Board has determined 
that the veteran is not credible, and that the claimed 
disorder was not incurred during service, these 
notations do not have a factual basis and are not 
probative of the claim.  The Board therefore finds that 
the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

C.  Peripheral Neuropathy

The veteran's service medical records do not show that 
he was treated for peripheral neuropathy during 
service.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  Furthermore, 
it is less than clear that he currently has this 
condition.  See e.g., December 1998 report of Dr. L.V. 
(noting that a diagnosis of peripheral neuropathy was 
not supported by EMG tests).  

However, even assuming that this condition is shown, 
the first post-service medical evidence of this 
condition is dated in 1996.  This is approximately 25 
years after separation from service.  This lengthy 
period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has peripheral 
neuropathy that is related to his service, nor is there 
any evidence that an organic disease of the nervous 
system was manifest to a compensable degree within one 
year of service.  See 38 C.F.R. §§ 3.307, 3.309.  

The veteran has also asserted that he has peripheral 
neuropathy due to exposure to Agent Orange.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 
2 Diabetes; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (emphasis added).  
For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The veteran had active service in the Republic of 
Vietnam during the Vietnam era, and thus he is presumed 
to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6).  However, the veteran is not shown to have 
"acute or subacute peripheral neuropathy" that 
manifest to a degree of 10 percent or more within one 
year of service in the Republic of Vietnam.  Therefore, 
service connection under the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 is not warranted.  See 
also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 
41442 (Aug. 8, 1996) (The Secretary of VA has formally 
announced that a presumption of service connection 
based on exposure to herbicide exposure in Vietnam is 
not warranted for certain conditions including leukemia 
or "any . . . condition for which the Secretary has not 
specifically determined a presumption of service 
connection is warranted.").  Finally, there is no 
competent medical evidence of record suggesting a 
causal link between the veteran's service, to include 
any in-service herbicide exposure, and the subsequent 
development of peripheral neuropathy.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board 
therefore finds that the preponderance of the evidence 
is against the claim, and that the claim must be 
denied.  

D.  Acquired Psychiatric Disorder (other than PTSD)

The veteran's service medical records do not show that 
he was treated for psychiatric symptoms during service.  
The veteran's October 1969 separation examination 
report contains a PULHES profile showing that his 
psychiatric condition ("S") was rated as a "1", which 
indicates a high level of fitness.  A "Report of 
Medical History" accompanying his October 1969 
separation examination report shows that the veteran 
denied a history of "frequent or terrifying 
nightmares," "depression or excessive worry," or 
"nervous trouble of any sort."  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  

The first post-service medical evidence of an acquired 
psychiatric disorder is dated in 1996.  This is 
approximately 25 years after separation from service.  
This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and 
it weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing that the veteran has an 
acquired psychiatric disorder (other than PTSD) that is 
related to his service.  To the extent that a number of 
reports indicate that the veteran has acquired 
psychiatric disorders other than PTSD that are 
secondary to PTSD, as the Board has determined that 
service connection for the underlying disability (PTSD) 
is not warranted, infra, this evidence does not provide 
a basis for a grant of the benefit sought on appeal.  
See 38 C.F.R. § 3.310.  Furthermore, to the extent that 
a VA examiner has attributed his psychiatric symptoms 
to a personality disorder, personality disorders are 
not compensable diseases or injuries within the meaning 
of veterans' benefits law. 38 C.F.R. 3.303(c), 4.9; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. 
Principi, 3 Vet. App. 439 (1992).  

In reaching this decision, the Board has considered two 
statements from R.M.P., D.O., dated in January 2001 and 
June 2004.  In January 2001, he stated that the 
veteran's "mental and physical conditions treated in 
this office are related one hundred percent to his 
serving in Vietnam."  In June 2004, he stated that the 
veteran is "totally and permanently disabled and 
unemployable due to his Vietnam War Service to his 
Country."  However, the Board has determined that 
service connection is not warranted for any of the 
claimed disabilities, and service connection is not in 
currently in effect for any disabilities.  It appears 
that these opinions are based on the veteran's 
assertions of combat, and the Board has determined that 
the veteran is not credible.  In addition, no specific 
disabilities were identified in either statement, and 
neither of these statements are shown to have been 
based on a review of the veteran's claims files.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

Furthermore, when these opinions are read in context 
with other reports from this same health care provider, 
which repeatedly note treatment for PTSD, it appears 
that PTSD is the underlying psychiatric disorder being 
referred to (the veteran's claim for service connection 
for PTSD has been denied, infra).  The Board therefore 
finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  To the 
extent that it may be argued that this evidence is 
probative of any of the other claims, the Board's 
further finds that its discussion of this evidence is 
applicable to all claims on appeal which could be 
construed to be within the scope of its language.  
  
E.  Heart Disorder

The veteran asserts that service connection is 
warranted for a heart disorder.  In his Notice of 
Disagreement, received in February 2005, and his 
Substantive Appeal, received in October 2005, he 
asserted that he has a heart disorder secondary to 
PTSD, which he also argues should be service-connected.  

The veteran's service medical records do not show 
treatment for heart symptoms, or a diagnosis of a heart 
disorder.  His separation examination report, dated in 
October 1969, shows that his blood pressure was 132/78.  
In the accompanying "Report of Medical History," he 
denied a history of "pain or pressure in chest," 
"palpitation or pounding heart," or "high or low 
blood pressure."  The earliest medical evidence of a 
heart condition (in this case, hypertension) is found 
in a private treatment report dated in 1999.  A VA 
electrocardiogram (EKG), dated in February 2004, was 
abnormal.  Although VA progress notes, dated in 2004, 
show that the veteran began receiving treatment for 
symptoms such as chest pain, it does not appear that he 
has been diagnosed with a heart disorder other than 
hypertension.  A June 2004 report from Dr. R.M.P. notes 
a possible history of heart attack.  

In any event, the earliest evidence of hypertension 
and/or treatment for heart symptoms comes approximately 
28 years after separation from service, and this 
lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is 
no competent evidence showing that the veteran has a 
heart disorder, to include hypertension, that is 
related to his service.  There is no medical evidence 
to show that hypertension was manifest to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  Finally, to the extent that 
the veteran argues that service connection for a heart 
disorder is warranted as secondary to PTSD, as the 
Board has determined that service connection is not 
warranted for PTSD, infra, and as service connection is 
not in effect for any disability, let alone a 
disability that is shown to be related to a heart 
disorder, service connection for a heart disorder is 
not warranted under 38 C.F.R. § 3.310.  Accordingly, 
the Board finds that the preponderance of the evidence 
is against the claim, and that the claim must be 
denied.  

F.  Erectile Dysfunction

The veteran argues that service connection is warranted 
for erectile dysfunction.  In his Notice of 
Disagreement, received in February 2005, and his 
Substantive Appeal, received in October 2005, he 
asserted that he has erectile dysfunction due to 
medications prescribed by VA.  The Board notes that 
neither the veteran nor his representative has asserted 
that the veteran's erectile dysfunction is an injury or 
aggravation of an injury that was sustained as a result 
of VA hospitalization or medical or surgical treatment 
which resulted in additional disability, and that it 
does not appear that a claim for compensation has been 
raised under 38 U.S.C.A. § 1151.  

The veteran's service medical records do not show 
treatment for erectile dysfunction.  As noted in Part 
I, he received treatment for complaints of "drip" or 
painful urination in June 1969, and treatments for a 
sore testicle between June and September of 1969.  The 
"Report of Medical History" accompanying his October 
1969 separation examination report does not contain any 
relevant findings or history, other than to show that 
he indicated that he had a history of "VD syphilis, 
gonorrhea, etc."  

The earliest medical evidence of erectile dysfunction 
is found in VA progress notes, dated in 2004, which 
contains "problem lists" noting impotence.  See also 
June 2004 report of Dr. R.M.P.  This evidence comes 
approximately 33 years after separation from service, 
and this lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, 
there is no competent evidence showing that the veteran 
has erectile dysfunction that is related to his 
service.  

Finally, to the extent that the veteran argues that he 
has erectile dysfunction as a result of medications 
provided to him by VA, the veteran is shown to be 
taking a considerable number of medications for a 
variety of conditions.  The claims files also contain a 
number of reports in which VA and non-VA care providers 
expressed concern about the number and effect of 
medications being provided to the veteran.  See e.g., 
letters from Dr. R.M.P., dated in May 1998 and April 
2000; December 1998 report of Dr. L.V.; August 2005 VA 
progress note.  However, the claims files do not appear 
to contain competent evidence to show that he has 
erectile dysfunction as a result of his medications, 
and in any event, as service connection is not 
currently in effect for any disabilities, there is no 
basis for a grant of service connection under 38 C.F.R. 
§§ 3.303 or 3.310.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

G.  PTSD

The veteran asserts that he has PTSD due to combat in 
Vietnam.  Applicable regulations provide that service 
connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence 
between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The evidence, the veteran's credibility, the 
credibility of the evidence, and the veteran's claims 
of service with several infantry units while in Vietnam 
were discussed in Parts I and II.  The Board's 
discussion is incorporated herein.  Briefly, stated, 
other than a two-day period (January 9th and 10th, 1968, 
spent with the 120th Transportation Company), the 
veteran is shown to have served with two support units 
while he was in Vietnam, i.e., the 543rd TC, and A/S&T 
(there is one report indicating service with a third 
support unit, i.e., Company B, 7th Support Battalion, 
199th Light Infantry Brigade, between September 23, 1968 
and October 26, 1968).  The veteran has been found not 
to be a credible historian, and there is no credible, 
probative evidence to show that he was wounded in 
action, that he served with the claimed infantry units, 
or that he was awarded the Purple Heart, or CIB.  All 
future references to "the evidence," unless otherwise 
noted, are intended to refer only to that evidence that 
the Board has determined is genuine, reliable, and 
probative.  

The Board finds that the evidence does not show that 
the veteran participated in combat.  He is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b., c.  In 
this regard, although the veteran's personnel file 
lists three campaigns ( the Vietnam Counteroffensive 
Phase III, Tet Counteroffensive, and "Un-Named"), the 
nature and extent of the veteran's participation in 
these campaigns is not specifically described, and the 
Board declines to afford these entries the same weight 
as the commendations or awards evincing combat.  Id.  
To the extent these entries indicate that the veteran 
was present in a combat zone, the U.S. Court of Appeals 
for Veterans Claims has previously held that it is the 
distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor 
for purposes of supporting a diagnosis of PTSD.  Moran 
v. Peake, No. 2007-7163  (Fed. Cir. May 2, 2008); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting 
that serving in a combat zone is not the same as 
serving in combat).  

Based on the foregoing, the Board finds that the 
evidence in favor of a claim of a finding of 
participation in combat is of less weight than the 
evidence against such a finding.  The Board therefore 
finds that the veteran did not participate in combat.  
See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In 
reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-
99.  Furthermore, to the extent that medical examiners 
may have concluded that the veteran has PTSD due to 
combat, these were based on an oral history as provided 
by the veteran, and are otherwise lacking in a factual 
basis so as to outweigh the information in the 
veteran's service records and the service documents.  
See Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. 
App. 70, 77 (1994); see also M21-1MR, Part 
III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his 
alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994); see also M21-1MR, 
Part III.iv.4.H.29.a, i.  

The Board further finds that there is no verified 
stressor to serve as a basis for granting the veteran's 
PTSD claim.  In this regard, he has submitted 
voluminous amounts of evidence in support of his claim, 
to include unit histories, staff journals, operational 
reports/lessons learned from the infantry units that he 
argues that he served with in Vietnam.  He has also 
written many letters to VA, some of which list many 
names of soldiers whom he asserts he saw killed or 
wounded in action.  However, all his claimed stressors, 
and all of his claims of participation in combat, are 
based on his assertions that he was assigned to three 
different infantry units while in Vietnam, and the 
Board has determined that the credible and probative 
evidence of record does not show that he served with 
these units.  

In this regard, he has also claimed that he served with 
a 48th Group "Rifle Security" unit, and a 1st S&T 
Battalion "Jump Team" reaction force, for short 
periods of time.  However, he is not shown to have 
served with either of these units, and in fact, these 
units are not shown to have existed.  As the Board has 
determined that the veteran is not shown to have served 
with any of the claimed units, the stressors, all of 
which he asserts that he witnessed as a member of those 
units, may not be accepted.  See M21- 1MR, Part 
III.iv.4.H.29.d. ("Credible supporting evidence that an 
in-service stressor actually occurred includes not only 
evidence that specifically documents the veteran's 
personal participation in the event, but evidence that 
indicates the veteran served in the immediate area and 
at the particular time in which the stressful event is 
alleged to have occurred, and supports the description 
of the event); see also M21- 1MR, Part III.iv.4.H.29.e 
(discussing evidentiary requirements to show a 
"claimant's personal participation" and "the 
veteran's personal exposure to  the event").  The Board 
therefore finds that there is no verified stressor upon 
which a grant of service connection for PTSD may be 
based.  Id.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and 
that the claim must be denied.  

The veteran's claim for service connection for PTSD 
fails on the basis that the veteran is not shown to 
have participated in combat; there is no verified 
stressor; and that all elements required for such a 
showing have not been met.  The Board therefore finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection 
for PTSD.  Accordingly, service connection for PTSD 
must be denied.  




H.  Conclusion

In reaching this decision, the Board has considered the 
appellant's representative's arguments, particularly 
those set forth in submissions dated in July 2006 and 
June 2007, in which he asserts that the veteran's 
participation in combat is established, and that the 
provisions for combat veterans at 38 U.S.C.A. § 1154(b) 
are applicable.  In July 2006, he argued that service 
connection is warranted under Collette v. Brown, 82 
F.3d, 389, 393 (Fed. Cir. 1996) and Dambach v. Gober, 
223 F.3d 1376 (Fed. Cir. 2000).  However, Collette and 
Dambach make clear that 38 U.S.C.A. § 1154(b) is 
applicable only to veterans who have established 
participation in combat.  In this case, the Board has 
determined that the veteran did not participate in 
combat.  Accordingly, these arguments do not warrant a 
grant of any of the benefits sought.    

In reaching these decisions, the Board has considered 
the doctrine of reasonable doubt, however, as is stated 
above, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to the veteran's own contentions, a 
layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony 
and to make a credibility determination as to whether 
that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical 
condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that a 
low back disorder, residuals of shell fragment wounds 
of the right foot, residuals of shell fragment wounds 
of the face and buttocks, peripheral neuropathy, an 
acquired psychiatric disorder (other than PTSD), a 
heart disorder, erectile dysfunction, and PTSD, were 
caused by service, with the claim for peripheral 
neuropathy to include as due to exposure to Agent 
Orange, or some other herbicide, during service, and 
with a heart disorder claimed as secondary to PTSD.  In 
this case, when the veteran's service records, service 
medical records, and post-service medical records are 
considered (which indicate that he did not participate 
in combat, that there are no verified stressors, that 
he is not credible, that he did not sustain any shell 
fragment wounds during service, that the claimed 
conditions began at least 25 years after separation 
service, which do not contain competent and probative 
evidence of a nexus between any of the claimed 
conditions and the veteran's service, and which do not 
show that service connection is warranted for PTSD), 
the Board finds that the medical evidence outweighs the 
veteran's contentions that he has the claimed 
conditions that are related to his service.  





V.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 
2000 (VCAA). A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the 
veteran in the development of his claims, has notified 
him of the information and evidence necessary to 
substantiate the claims, and has fully disclosed the 
government's duties to assist him.  In letters, dated 
in August 2002 (claims for a low back disorder, 
residuals of shell fragment wounds of the right foot, 
residuals of shell fragment wounds of the face and 
buttocks, peripheral neuropathy, an acquired 
psychiatric disorder (other than PTSD), and PTSD), and 
May 2004 (claims for a heart disorder, and erectile 
dysfunction), the veteran was notified of the 
information and evidence needed to substantiate and 
complete the claims.  The May 2004 VCAA notice preceded 
the adjudication of the claims for a heart disorder, 
and erectile dysfunction.  With regard to the August 
2002 VCAA notice, it did not comply with the 
requirement that the notice must precede the 
adjudication.  However, the RO's October 1997 and 
December 1998 decisions were decided prior to the 
enactment of the VCAA.  In such cases, there is no 
error in not providing notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial RO adjudication had already 
occurred.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other 
facts permitting the Court to make a conclusion of lack 
of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The August 2002 VCAA letter was provided by the RO 
prior to the transfer and certification of the 
appellant's case to the Board.  In addition, after the 
August 2002 letter was sent, the case was readjudicated 
and in January 2007 a Supplemental Statement of the 
Case was provided to the appellant.  The veteran was 
scheduled for a hearing in April 2008.  However, he 
failed to report for his hearing.  In summary, the 
claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, 
and to respond to VA notice.  

With regard to the application to reopen a claim for 
service connection for a low back disability, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen 
a service-connection claim may be affected by the 
evidence that was of record at the time that the prior 
claim was finally denied.  In this case, it does not 
appear that the veteran received notice in accordance 
with Kent.  

With regard to the lack of notice under Kent, and to 
the extent that it may be argued that either of the 
VCAA letters were not in compliance with current law, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, 
and that once an error is identified as to any of the 
four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring 
an appellant to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of 
both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To 
do this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; 
or (3) that a benefit could not have been awarded as a 
matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances 
that could demonstrate that VA error did not prejudice 
the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, there was no notice under Kent, and even 
assuming arguendo that the VCAA letters were not in 
compliance, the Board finds that any VCAA notice errors 
did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence, 
and as the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claims.  Id.  
Specifically, a review of the appellant's submissions, 
and those of his representative, received subsequent to 
the VCAA letters, discussed the alleged circumstances 
of the veteran's service, and the applicable law, to 
such a degree that they indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process.  See e.g., 
appellant's submissions, dated in April and November of 
2005; representative's submissions, dated in July 2006 
and June 2007.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary 
to substantiate the claims, have been demonstrated and 
he, or those acting on his behalf, have had a 
meaningful opportunity to participate in the 
development of his claims, the Board finds that no 
prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process. 
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include 
notice that a disability rating and an effective date 
for award of benefits would be assigned if service 
connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No further notice 
is needed as to any disability rating or effective date 
matters.  The veteran was afforded sufficient notice in 
January 2007 (Supplemental Statement of the Case), and 
March 2007, and in any event, as the claims have been 
denied, any questions as to the disability rating or 
the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been 
prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, to include Morning Reports, and 
service medical records, as well as VA and non-VA medical 
records, and records from the Social Security Administration.  
With regard to the claim for a low back disability, as the 
Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f).  

The veteran was afforded physical and PTSD examinations 
in 1997, another physical examination in 1998, and 
another PTSD examination in October 2006.  As he is not 
shown to have participated in combat, to have a 
verified stressor, or to have sustained shell fragment 
wounds during service, etiological opinions are not 
required for the claims for residuals of shell fragment 
wounds of the right foot, residuals of shell fragment 
wounds of the face and buttocks, or PTSD.  See 
38 C.F.R. § 3.159(d).    

With regard to the claims for peripheral neuropathy, an 
acquired psychiatric disorder other than PTSD, a heart 
disorder, and erectile dysfunction, he has not been 
afforded examinations and/or etiological opinions have 
not been obtained.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA 
medical examination when there is (1) competent 
evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

In this case, the service medical records do not show 
treatment for peripheral neuropathy, psychiatric 
symptoms, cardiovascular conditions (to include 
hypertension), or erectile dysfunction, or a diagnosis 
of peripheral neuropathy, an acquired psychiatric 
disorder, a heart disorder, or erectile dysfunction.  
As previously discussed, the earliest evidence of any 
of the claimed conditions is dated no earlier than 25 
years after separation from active duty.  Finally, 
there is no competent evidence of record which shows 
that peripheral neuropathy, a heart disorder, or 
erectile dysfunction, is related to the veteran's 
service, to include peripheral neuropathy as due to 
exposure to Agent Orange, or some other herbicide, that 
acute or subacute peripheral neuropathy was manifested 
in accordance with 38 C.F.R. §§ 3.307(a)(5)(ii) 
and 3.309(e), Note 2, or that hypertension was manifest 
to a compensable degree within one year of separation 
from service.  With regard to the claim for PTSD, the 
Board has determined that the veteran did not 
participate in combat, and that there is no verified 
stressor upon which a claim for PTSD may be based.  
Given the foregoing, the Board finds that the standards 
of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that 
the service records, service medical records, and post 
service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Further, the Board finds sufficient competent medical 
evidence on file for the VA to make a decision on the 
case.  The service and post-service medical record is 
complete and the Board finds no basis for a VA medical 
examiner to find a connection between service and the 
disorders at issue in light of the record.  

Based on the foregoing, the Board finds that the 
veteran has not been prejudiced by a failure of VA in 
its duty to assist, and that any violation of the duty 
to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a low back disability is denied.  

Service connection for residuals of shell fragment 
wounds of the right foot is denied.  

Service connection for residuals of shell fragment 
wounds of the face and buttocks is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for other psychiatric disability, 
including chronic mental dysfunction impairment, is 
denied.  

Service connection for a heart disorder is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for PTSD is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


